Name: Council Regulation (EEC) No 1761/92 of 30 June 1992 fixing the basic price and the standard quality for pig carcasses for the period 1 July 1992 to 30 June 1993
 Type: Regulation
 Subject Matter: animal product;  consumption
 Date Published: nan

 1 . 7 . 92 Official Journal of the European Communities No L 180 / 33 COUNCIL REGULATION (EEC) No 1761 /92 of 30 June 1992 fixing the basic price and the standard quality for pig carcases for the period 1 July 1992 to 30 June 1993 HAS ADOPTED THIS REGULATION: Article 1 For the period 1 July 1 992 to 30 June 1993 the basic price for slaughtered pigs of the standard quality shall be ECU 1 897 per tonne . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 2759 / 75 of 29 October 1975 on the common organization of the market in pigmeat (*), and in particular Article 4 (4 ) thereof, Having regard to the proposal from the Commission ( 2 ), Having regard to the opinion -of the European Parliament ( 3 ), Having regard to the opinion of the Economic and Social Committee ( 4 ), Whereas , when the basic price for slaughtered pigs is fixed , account should be taken of the objectives of the common agricultural policy ; whereas the objectives of the common agricultural policy are in particular to ensure a fair standard of living for the agricultural community, to ensure that supplies are available and that they reach consumers at reasonable prices ; Whereas the basic price must be fixed in accordance with the criteria laid down in Article 4 ( 1 ) of Regulation (EEC ) No 2759 / 75 for a standard quality defined by reference to Council Regulation (EEC) No 3220 / 84 of 13 November 1984 determining the Community scale for grading pig carcases ( 5 ), Article 2 The standard quality shall be defined in terms of carcase weight and lean meat content , determined in accordance with Article 2 (2 ) and ( 3 ) of Regulation (EEC) No 3220 / 84 , as follows : ( a ) carcases weighing 60 to less than 120 kg: grade U ; ( b ) carcases weighing 120 to 180 kg; grade R. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply from 1 July 1992 . This Regulation shall be binding in its entirety and directly applicable in aH Member States . Done at Luxembourg , 30 June 1992 . For the Council The President Arlindo MARQUES CUNHA (') OJ No L 282 , 1.11 . 1975 , p. 1 . As last amended by Regulation (EEC) No 1249 / 89 (OJ No L 129 , 11 . 5 . 1989 , p. 12 ). ( 2 ) OJ No C 119 , 11 . 5 . 1992 , p. 53 . ( 3 ) OJ No C 150 , 15 . 6 . 1992 . ( 4 ) Opinion delivered on 29 April 1992 (not yet published in the Official Journal ). ( 5 ) OJ No L 301,20 . 11 . 1984 , p. 1 . As last amended by Regulation (EEC) No 3577 / 90 (OJ No L 353 , 17 . 12 . 1990 , p. 23 ).